Response to After-Final Arguments
Cont. 3a) and 7)
The proposed amendments recite new limitations, including a recitation of “…the composition is free of milk solids…” was not previously considered in the examined claims. The extensive new limitations in the proposed amendments requires further consideration and/or search, which is more than the allotted time given under the AFCP 2.0 program; hence the proposed amendments submitted are not entered.   

Cont. 12)
Applicant’s arguments page 11-12, with respect to proposed amendments in the claim(s) are moot because the amendments submitted on 05/04/2022 are not entered. 
Applicant's arguments to Finality of Office Action is Improper are not persuasive. As noted in the Final Action, Applicant’s amendments including new ranges of the components are new limitations in the claims submitted on 01/22/2022; hence new prior art was applied to the claims with new limitations. The Finality of the Office is proper due to Applicant’s amendments that necessitated the new grounds of rejections. 

The Examiner maintains the rejections of record in the Final Rejection mailed on 03/23/2022. No claims are allowed. 







/HONG T YOO/Primary Examiner, Art Unit 1792